Citation Nr: 1107304	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  95-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
a right elbow disability.

2.  Entitlement to an initial rating in excess of 10 percent for 
right ulnar neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent for 
a cervical spine disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
awarded the Veteran service connection and initial ratings for 
disabilities of the right elbow, right ulna, and cervical spine.  
The Veteran subsequently initiated and perfected appeals of these 
initial rating determinations.  In June 1997, the Veteran 
testified before the undersigned Veterans Law Judge, seated at 
the RO.

These issues were originally presented to the Board in September 
1997, and again in October 2003, October 2006, and March 2010.  
On each occasion, these issues were remanded for additional 
development.  They have now been returned to the Board.  

During the course of this appeal, the Veteran has been awarded 
increased initial ratings for his disabilities of the right elbow 
and cervical spine.  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993). 
Consequently, these matters remain in appellate status.

The Veteran has submitted a June 2010 claim for a 
temporary total rating based on the need for convalescence 
following surgery on his left ankle.  The Veteran also 
submitted evidence related to his back and right knee.  
The Veteran has service-connected disabilities of the back 
and right knee, but these are not currently before the 
Board.  The Board finds that the Veteran was attempting to 
file increased ratings claims for the back and right knee.  
The claims file does not reflect any development on the 
issues by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over a 
temporary total rating for the left ankle or increased 
ratings for the back or right knee, and they are referred 
to the AOJ for appropriate action.  

The issue of an initial rating in excess of 10 percent for 
a cervical spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's right elbow disability is manifested by 
nonunion in the upper half of the ulna without loss of bone 
substance or deformity, range of motion limited to no less than 
90 degrees of flexion and 25 degrees of extension, without 
limitation of supination or pronation, malunion, or ankylosis.

2.  The Veteran's right ulnar neuropathy is manifested by no more 
than mild symptoms.

3.  The schedular ratings for the Veteran's right elbow and ulnar 
neuropathy are adequate.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but no 
higher, for a right elbow disability are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5206, 5211 
(2010).

2.  The criteria for an initial evaluation greater than 10 
percent for right ulnar neuropathy are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased initial 
ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

The Veteran filed the instant claims long before passage of the 
VCAA.  As a result, he received notice commensurate with the 
then-applicable duty to notify.  A letter dated in November 2006 
fully satisfied the duty to notify provisions, including notice 
of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was not 
sent prior to initial adjudication of the Veteran's claim, this 
was not prejudicial to him, since he was subsequently provided 
adequate notice in November 2006, he was provided ample 
opportunity to respond with additional argument and evidence, he 
has done so and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran most recently in August 2010.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible, including 
records from Drs. Sanders and Langenback.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 
2005.  The Veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA and 
the private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The 2005 VA examination report is thorough and supported by 
VA and private outpatient treatment records.  As will be 
described below, the more recent treatment records show continued 
symptoms consistent with the results of the 2005 VA examination.  
The examination in this case is adequate upon which to base a 
decision.

The Board finds that the actions ordered by the Board within the 
prior remands have been accomplished by the agency of original 
jurisdiction, or rendered moot by the actions of the Veteran.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
remanded originally in September 1997 for additional VA 
examination.  The Board ordered an additional VA examination at 
that time.  The Veteran received that VA examination in February 
1998.  The Board remanded in October 2003 for consideration of 
additional evidence developed by the Board.  The RO issued 
several Supplemental Statements of the Case, most recently in 
August 2010.  The Board remanded in October 2006 so that the RO 
might develop additional private treatment records from Drs. 
Sanders and Langenback.  These records have been obtained.  The 
Board finds that the prior remands instructions have been fully 
executed.  Further remand is not warranted.  See Stegall.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Ratings

The Veteran contends that he is entitled to an initial rating in 
excess of 20 percent for his right elbow disability and an 
initial rating in excess of 10 percent for a right ulnar 
neuropathy.  For the reasons that follow, the Board concludes 
that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of 
the same disability under various diagnoses, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran appeals from initial grants of service connection for 
both the right elbow disability, rated as traumatic arthritis, 
and right ulnar neuropathy.  The Board will review the evidence 
pertaining to each potentially relevant Diagnostic Code.  

a. Right Elbow Disability

The Board notes that the musculoskeletal ratings for the elbow 
are dependent on whether the major or minor is under 
consideration.  The Veteran has been rated for the major arm and 
has not contested this designation.  The major arm ratings are 
more favorable than the minor arm ratings; thus, the Board will 
consider only the major arm ratings.

Under Diagnostic Code 5206 for limitation of flexion of the 
forearm, flexion limited to 90 degrees warrants a 20 percent 
rating and flexion limited to 70 degrees warrants a 30 percent 
rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.  

The Veteran underwent right ulnar release surgery during service 
in February 1994.  The Veteran initially reported good results 
for the first post-operative month, but began reporting pain and 
restricted motion as he retired from service.  

The Veteran had an orthopedic evaluation in September 1995 from a 
private physician.  The Veteran complained of pain in the ulnar 
digits of the right hand and decreased range of motion in the 
elbow since the surgery.  The Veteran lacked 30 degrees of 
extension and had flexion to 100 degrees with full supination and 
pronation.  There were no discrete areas of tenderness.  X-rays 
showed marked osteophyte of the coronoid process, with multiple 
loose bodies both anteriorly and posteriorly.  

The Veteran testified before the undersigned in June 1997.  The 
Veteran indicated that he had some weakness in the right forearm 
and loss of grip strength in his right hand.  He indicated that 
continued use of the right hand and arm over the course of a day 
would result in a constant pain and a "twisting rope" like 
sensation up his entire arm.  The Veteran reported that he had 
trouble as though a cable in his arm had been shortened.  The 
Veteran reported difficulty with trying to extend his arm and 
having locking.  

The Veteran has submitted a July 1997 private evaluation from 
Peachtree Orthopedic.  At that time, the Veteran had extension to 
20 degrees, flexion to 100 degrees with firm end points at both 
ends and pain at the extremes of motion.  The impression was 
resolved cubital tunnel syndrome, status post ulnar nerve 
transposition, degenerative arthritis of the right elbow with a 
bony block to motion and a nonfunctional range of motion, and 
pericapsular strain, secondary to accommodation for elbow 
stiffness.  The examiner suggested that a surgical release of the 
right elbow was warranted.

A December 1997 treatment note indicates that the Veteran 
complained of his right hand feeling swollen and chapped, again 
stating that he thought he had a circulation problem.  The range 
of motion of the elbow was from 15 degrees of extension to 115 
degrees of flexion.  The hand was neurovascularly intact, with a 
negative Tinel's sign at the cubital tunnel.  The Veteran had 
full strength to resistive testing.  The doctor noted a possible 
bony block in the elbow.  

The Veteran was seen for a VA examination in February 1998.  The 
Veteran complained of pain at the elbow going down the forearm.  
He reported that the right hand is colder than the left.  The 
Veteran felt that there was a vascular problem.  The Veteran 
reported that his ulnar nerve surgery was because he was 
complaining of numbness and tingling going down the medial border 
of the arm.  The problem was resolved by the surgery.  On 
physical examination, the elbow had a range of motion of 30 
degrees extension to 120 degrees flexion.  The Veteran had three 
quarter pronation and supination compared to the left.  There was 
no sign of loss of vascular supply.  The Veteran was able to 
strongly abduct the thumb and spread the fingers, indicating that 
the medial and ulnar nerve muscular activity was normal.  X-ray 
studies again showed multiple ossific, intracapsular loose bodies 
projecting over both the anterior and posterior joint capsule, 
increased in size and density since 1994.  

In April 1999, the Veteran was seen by a new doctor.  During the 
new patient evaluation, the Veteran had 25 degrees of extension 
and 120 degrees of flexion with clear evidence of global 
restriction of motion to a mild degree.  The Veteran had 
supination and pronation to 90 degrees.  The Veteran had mild 
swelling about the elbow and the anconeal area through the 
anconeus muscle.  The Veteran reported worsening symptoms over 
the previous eight to ten months.  The Veteran discussed surgery 
on the elbow again.  

The Veteran was seen for an office visit in January 2000.  The 
Veteran had pain around his elbow and in his forearm with 
decreased range of motion.  On examination, the Veteran had an 80 
degree arc range of motion in the elbow with some crepitation.  
An EMG test was recommended.  

The Veteran underwent a January 2000 MRI.  Multiple loose bodies 
were present in both the anterior and posterior joints with 
moderate to marked arthritic changes involving the posterior 
ulnar-trochlear joint.  The loose bodies were presumably 
secondary to the arthritic changes in the posterior ulnar 
trochlear joint.  

The Veteran underwent right elbow surgery in December 2000.  The 
surgery was arthroscopic loose body removal of six coronoid 
osteophytes and arthroplasty of the oleocranon fossa.  Pre-
operatively, the Veteran had 20 degrees full extension and about 
95 degrees of flexion, with mechanical locking in the elbow.  On 
a visit six days post-operatively, the Veteran had minimal 
swelling, was intact neurovascularly and had slightly improved 
range of motion.  

The Veteran was seen for a June 2003 VA examination.  The Veteran 
had 25 degrees of extension and flexion to 90 degrees.  He had 
almost full pronation and supination.  The x-rays showed that he 
had minimal arthritic changes at that time.  The Veteran reported 
no significant improvement following the December 2000 surgery.  

A February 2004 MRI showed a possible loose body along with 
osteoarthritis.  No acute bony abnormality was seen.  Chronic 
fractures were noted, as seen on radiographs.  Spurring and 
articular cartilage thinning were noted in the ulnar-humeral and 
ulnar-radial articulations.  

An October 2004 treatment note states that the Veteran had right 
elbow range of motion of 25 degrees extension and 110 degrees 
flexion.  He had supination and pronation to 90 degrees.  The 
Veteran had well healed surgical incisions without tenderness.  
The Veteran did not have locking symptoms at that time.  

The Veteran was seen for another VA examination in December 2005.  
The Veteran's complaints were an inability to bend the elbow to 
perform certain tasks.  He does not use assistive devices and 
does not have flare-ups.  The Veteran was able to perform the 
activities of daily living and his job duties without problem.  
The Veteran had extension to 15 degrees and flexion to 90 
degrees.  He had normal pronation and supination on exam.  He had 
painful motion at the extremes of flexion, 85 to 90 degrees.  
Following repetitive use he had no increased pain, fatigue, 
weakness/lack of endurance nor incoordination.  X-rays showed 
stable arthritic changes in the right elbow.  

The Veteran was evaluated for right elbow pain at the Southern 
Orthopedic Specialists in March 2007.  The Veteran had complaints 
of swelling in his hand and loss of motion.  On physical 
examination, the Veteran had full range of motion in the 
bilateral elbows.  The Veteran had stiffness throughout his range 
of motion of the elbow and catching consistent with a diagnosis 
of a possible loose body.  X-ray studies showed some loose bodies 
and no evidence of fracture.  The Veteran underwent a June 2007 
right elbow arthroscopy with excision of multiple loose bodies 
and debridement.  The pre-operative and post-operative diagnosis 
was multiple loose bodies and ankylosis.  

The Veteran established VA care in February 2008 for his right 
elbow.  The Veteran was recommended for an orthopedic surgery 
consult, which occurred in March 2008.  The Veteran was found to 
have degenerative joint disease in the right elbow, with a range 
of motion of extension to five degrees and flexion to 110 
degrees.  He was neurovascularly intact, sensory was intact, and 
motor strength in the distal digits was 5/5.  

The Veteran has been treated through 2009, records of which have 
been associated with the claims file.  The Veteran had full range 
of motion in his elbow in May 2009, with medial tenderness, but 
no swelling.  The Veteran was seen in December 2009 for pain 
along the oleocranon process.  The Veteran had a loose body at 
that time.  

Diagnostic Code 5211 provides for ratings based on impairment of 
the ulna. Nonunion of the ulna without loss of bone substance or 
deformity is rated 30 percent for the minor side.  38 C.F.R. § 
4.71a, Diagnostic Code 5211 (2010).  The record reflects that the 
Veteran has multiple loose bodies in the right elbow joint.  
These have been of record since at least 1995.  Both private and 
VA evaluations state that the Veteran's impaired motion in the 
right elbow is most likely due to these loose bodies.  For these 
loose bodies to exist, they must break off from bone and float in 
a joint ununited.  The Veteran's December 2005 VA examination 
report did not identify nonunion, nor have the Veteran's private 
treatment records through 2009.  In light of the recurrent nature 
of the loose bodies despite surgical correction, the Board finds 
that the Veteran's right elbow disability has been manifest by 
nonunion in the upper half of the ulna.  The ulna has not been 
reported diminished by the presence of these loose bodies and the   
A rating of 30 percent under DC 5211 is warranted.  

The Board notes that the award under DC 5211 is based on the 
presence of loose bodies creating limitation of motion.  The 
Veteran's main symptoms compensated by DC 5211 are pain and 
limitation of motion.  The 30 percent rating is higher than the 
currently assigned 20 percent under the limitation of motion 
criteria.  See 38 C.F.R. § 4.71a, DC 5206.  

Under Diagnostic Code 5213, for impairment of supination or 
pronation, limitation of supination to 30 degrees or less 
warrants a 10 percent rating and limitation of pronation with 
motion lost beyond the last quarter arch where the hand does not 
approach full pronation warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  The record reflects that the 
Veteran was found to have impaired supination and pronation at 
his February 1998 VA examination, but retained three quarters of 
each motion.  A rating under this DC is not warranted.

DC 5205 provides for a rating based on ankylosis of the elbow.  
See 38 C.F.R. § 4.71a.  There is a finding of ankylosis in March 
and June 2007.  The doctor indicated ankylosis of the right elbow 
despite also noting full range of motion in the elbow.  Ankylosis 
is defined as immobility of a joint.  Dorland's Illustrated 
Medical Dictionary 93 (30th ed. 2003).  The Board finds that the 
Veteran has not had ankylosis during the period on appeal as the 
elbow has never been immobile apart from surgical recovery.  A 
rating under DC 5205 is not warranted.  

The Veteran met the maximum for a 20 percent when he had flexion 
to 90 degrees.  A 30 percent rating requires flexion limited to 
70 degrees.  The Veteran has not met the minimum for a separate 
compensable rating for limitation of extension which is 45 
degrees.  See Id., DC 5207.  In the present case, it should also 
be noted that when evaluating disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40 allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened movement, 
excess fatigability and incoordination.  The Veteran has 
submitted numerous statements arguing that he has considerable 
difficulty performing ordinary tasks such as tying a tie, and 
that the rating does not reflect the level of impairment.  To the 
extent that the Veteran has functional loss beyond the range of 
motion of measurements, the rule of DeLuca would allow for an 
increase to the next disability level, 30 percent.  As the Board 
has assigned this rating based on nonunion, the rule of DeLuca 
does not result in a greater benefit to the Veteran.  A further 
increase would constitute pyramiding.  The Board concludes that a 
further increase is not warranted under limitation of motion 
ratings criteria.

As such, the Board finds that the evidence is at least in 
equipoise to assign an initial 30 percent rating for nonunion of 
the upper half of the ulna for a right elbow disability.  The 
preponderance of the evidence is against assigning a rating in 
excess of 30 percent.  Consequently, the benefit-of-the-doubt 
rule does not apply beyond a 30 percent, and to that extent, the 
claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Ulnar Neuropathy

Prior to discharge, the Veteran was provided an evaluation in 
February 1994.  

The Veteran was seen for an initial July 1994 VA examination in 
connection with his ulnar neuropathy.  At that time, the Veteran 
complained of tingling, burning, and numbness in the third and 
fourth fingers and palm of his right hand.  The Veteran stated 
that his February 1994 surgery had not resulted in any 
improvement in symptoms.  The Veteran had intact sensorium on 
physical examination.  His hands were equal in appearance.  He 
could extend and flex his fingers and make a fist.  He could 
approximate the thumb to each one of the fingers with normal 
dexterity and good strength.  He complained of some numbness, 
tingling, and pain on exertion over the ulnar aspect of the right 
hand, third and fourth fingers and the forearm.  Electromyelogram 
and nerve conduction studies were ordered and performed in 
November 1995.  No ulnar nerve entrapment was found on testing.

The Veteran had an orthopedic evaluation in September 1995 from a 
private physician.  The Veteran complained of pain in the ulnar 
digits of the right hand and decreased range of motion in the 
elbow since the surgery.  The Veteran reported that he had 
noticed recurrent numbness in the ulnar nerve distribution of the 
right hand.  

The Veteran testified before the undersigned in June 1997.  The 
Veteran indicated that he had some weakness in the right forearm 
and loss of grip strength in his right hand.  He indicated that 
continued use of the right hand and arm over the course of a day 
would result in a constant pain and a "twisting rope" like 
sensation up his entire arm.  The Veteran denied abnormal 
sensation such as numbness and denied dropping items.  

The Veteran had a July 1997 private evaluation.  The Veteran had 
minimal decrease in sensation along the ulnar distribution and a 
negative elbow flexion test.  He had a negative Tinel's test over 
the ulnar nerve.  There was no atrophy in the hand and he 
retained full strength of finger abduction.  

The Veteran was seen for an additional VA examination in February 
1998.  The Veteran was able to strongly abduct the thumb and 
spread the fingers, indicating that the medial and ulnar nerve 
muscular activity was normal.  

In April 1999, the Veteran was seen by a new doctor.  The Veteran 
denied any numbness or tingling at the time.  The Veteran did 
have complaints of right elbow pain.  

The Veteran was seen for an office visit in January 2000.  The 
Veteran had pain around his elbow and in his forearm with 
decreased range of motion.  On examination, the Veteran had an 80 
degree arc range of motion in the elbow with some crepitation.  
An EMG test was recommended.  

The Veteran underwent a January 2000 electromyelogram test.  The 
report indicates that the bilateral ulnar and radial and right 
median sensory nerves were evaluated.  The right median motor 
distal latency, CMAP and conduction velocity were normal.  The 
right ulnar motor nerve showed no abnormalities and there was no 
diminution of the conduction velocity in the above-below elbow 
segment.  Sensory motor conduction studies showed slight 
decreased right ulnar sensory NAV compared to the left, but peak 
distal latencies were symmetric.  Right median and bilateral 
radial sensory conduction studies were normal.  Concentric EMG 
examination of selected muscles in the right upper extremity and 
corresponding cervical paraspinals showed no abnormalities.  The 
impression was slight diminution of right ulnar sensory NAV with 
an otherwise normal electrophysiologic study of the right upper 
extremity.  

The Veteran elected to undergo a December 2000 arthroscopy on the 
right elbow.  The Veteran was not noted to have significant 
neurological symptoms beyond pain in the pre-operative 
assessment.  He was intact neurovascularly during a follow-up 
evaluation six days post-operatively. 

The Veteran was seen for June 2003 VA examinations.  During the 
joints examination, the Veteran had no symptoms relative to the 
right ulnar nerve.  The Veteran stated that the right arm felt 
"woody" but the examiner did not think that this related to the 
right ulnar nerve.  The Veteran had full sensation in the hand 
relative to the ulnar, radial and median nerves.  The Veteran was 
able to spread his fingers apart, indicating that the endossei 
muscles were normal.  The muscles were equal in strength to the 
left side.  The examiner concluded that the Veteran was having no 
disability at the present time.  A specific neurological 
examination was also performed.  The Veteran had absent deep 
tendon reflexes except for 1+ ankle jerks with reinforcement.  
The examiner noted that the Veteran was quite muscular and the 
absent reflexes do not appear to be symptoms of his right ulnar 
disability.  The Veteran reported major pain in his right elbow, 
but denied numbness in either hand.  The Veteran had normal 
muscle bulk and strength in the right upper extremity.  The 
assessment was normal right and left ulnar function.  Similar 
findings were recorded in a May 2003 neurology note.

The Veteran was seen for October 2004 treatment.  The Veteran had 
good ulnar and median nerve unction with no evidence of any 
atrophy or sensory deficit with regard to light touching.  A 
recent August 2004 EMG was discussed, showing normal nerve 
conduction.  

The Veteran underwent a December 2005 VA examination.  The 
Veteran did not report problems with the ulnar neuropathy, as 
indicated by pain, paresthesia, progressive loss of sensation or 
weakness in the right hand.  

The Veteran was seen by Dr. Langenbeck in April 2006.  The 
Veteran complained of pain starting in the right supraclavicular 
area, extending into the right upper extremity.  He had numbness 
that extended into the fifth digit of the right hand.  The 
Veteran's reflexes were 1/4 at the biceps and triceps 
bilaterally.  Sensation was intact.  The impression was possible 
thoracic outlet syndrome.  

The Veteran underwent a June 2006 EMG through Dr. Sanders.  The 
Veteran was found to have a very mild right ulnar neuropathy 
around the right elbow.  The EMG of the right arm was normal.  

The Veteran established VA care in February 2008 for his right 
elbow.  The Veteran was recommended for an orthopedic surgery 
consult, which occurred in March 2008.  He was neurovascularly 
intact, sensory was intact, and motor strength in the distal 
digits was 5/5.  

The Veteran has been treated through 2009, records of which have 
been associated with the claims file.  The Veteran had full range 
of motion in his elbow in May 2009, with medial tenderness, but 
no swelling.  The Veteran was seen in December 2009 for pain 
along the oleocranon process.  The Veteran had a loose body at 
that time.  

The Board finds that the Veteran has a right ulnar neuropathy 
productive of symptoms no more than "mild" in severity.  The 
record clearly reveals that the Veteran's neuropathy has been 
found mild to non-existent on repeated testing throughout the 
time since his separation from service.  His symptoms have been 
no more than subjective, including complaints of pain and 
feelings of cold in his right hand, without any organic changes, 
diminished strength, or motor control loss.  Several examinations 
have found that the Veteran's right ulnar nerve is functioning 
normally.  The Board finds that the preponderance of the evidence 
to be against a finding of a more severe disability.  The 
criteria for a rating in excess of 10 percent are not met.  See 
38 C.F.R. § 4.124a, DC 8516.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim on a schedular basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied on a schedular basis.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

c. Additional Considerations

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the Veteran's right elbow disability 
and right ulnar neuropathy are not inadequate.  The Veteran has 
complained in an August 2006 statement that the ratings do not 
account for the time away from work he has due to the 
disabilities.  The Board notes that the disability ratings are 
gauged specifically to account for such time loss.  See 38 C.F.R. 
§ 4.1.  The Veteran does not identify any musculoskeletal or 
neurological symptoms left uncompensated or symptoms of another 
anatomical system that should be addressed.  It does not appear 
that the schedular ratings are inadequate for these disabilities; 
the Veteran merely disagrees with the assigned evaluation for his 
level of impairment.  In other words, he does not have any 
symptoms from his service-connected disorder that are unusual or 
are different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for ratings in excess of 30 
percent for the right elbow disability and in excess of 10 
percent for the right ulnar neuropathy have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the evidence for a 30 percent 
rating for the right elbow disability is at least in equipoise, 
but that the preponderance of the evidence is against the 
Veteran's increased rating claims beyond 30 percent for the right 
elbow disability and beyond 10 percent for the right ulnar 
neuropathy.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating of 30 percent, but no higher, 
for a right elbow disability is granted.

Entitlement to an initial rating in excess of 10 percent for 
right ulnar neuropathy is denied.


REMAND

The Board must remand the cervical spine rating for additional VA 
examination.  Medical records obtained while this case was on 
remand show that the Veteran has shooting pains from his neck 
down into his arms.  The Veteran has not been seen for a VA 
examination for his cervical spine since December 2005.  At that 
time, there were no complaints of shooting pains or evidence of 
radiculopathy.  As the Veteran was last afforded an examination 
over five years ago and the evidence suggests an increase in 
symptomatology since that time, the Board finds that an 
additional evaluation would be helpful in resolving the issues 
raised by the instant appeal.  The Veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

The Veteran also receives ongoing medical treatment through VA at 
the Atlanta, Georgia, VA Medical Center.  The most recent records 
associated with the claims file were generated in May 2009.  The 
Board observes that the Veteran has been receiving treatment from 
VA on an ongoing basis.  To correctly assess the Veteran's 
current disability, all records of treatment from May 2009 to the 
present must be considered.  Therefore, those records must be 
obtained for the file.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from 
the Atlanta VA Medical Center for treatment 
concerning the cervical spine from May 2009 
to the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

2. Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his cervical spine disability.  Sufficient 
evaluations should be scheduled to evaluate 
the Veteran's cervical spine orthopedic and 
neurologic symptomatology.  All indicated 
tests and studies should be accomplished and 
the findings then reported in detail.

The examiner should identify the limitation 
of activity imposed by the Veteran's service-
connected cervical spine disabilities with a 
full description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, and 
incoordination present.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the Veteran should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


